Citation Nr: 9906576	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  94-09 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for service-connected 
depressive disorder with tension headaches and post-traumatic 
stress disorder (PTSD), current rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
from an appeal of a September 1991 decision by the Newark, 
New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded an increased evaluation, 
from 10 percent to 30 percent, for the veteran's service-
connected psychiatric disability.   At that time, his 
disability was rated as a depressive disorder with tension 
headaches.  The veteran appealed the 30 percent rating 
assigned, contending that his disability warranted a higher 
evaluation.  

In June 1996, the Board remanded the case to the RO for 
further evidentiary development, including scheduling the 
veteran for a VA psychiatric examination.  The case was 
thereafter returned to the Board in July 1997 for appellate 
review.  However, in the course of the appeal, the rating 
schedule for evaluating psychiatric disabilities was amended 
on November 7, 1996.  Thus, in October 1997, the case was 
remanded a second time so that the RO could address in the 
first instance the applicability of these regulatory changes, 
pursuant to Karnas v. Derwinski, 1 Vet. App 308 (1991), and 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the October 1997 remand, the Board advised the RO that the 
veteran filed an informal claim for service connection for 
PTSD which, at that time, had not been developed.  The RO 
considered this issue and, in an October 1998 rating 
decision, granted the veteran service connection for PTSD and 
incorporated this diagnosis with the service-connected 
depressive disorder with tension headaches, and assigned an 
increased evaluation, to 50 percent, for the psychiatric 
disability.  The veteran now continues his appeal and claims 
entitlement to an increased evaluation in excess of 50 
percent for his service-connected depressive disorder with 
tension headaches and PTSD.


FINDINGS OF FACT

1.  The veteran is demonstrably able to maintain steady, 
regular, and gainful employment in a supervisory-level 
position, and he receives regular and timely promotions at 
his place of employment.

2.  The veteran's service-connected depressive disorder with 
tension headaches and PTSD is manifested by symptoms which 
include irritability, depressed mood and affect, social 
isolation, disturbed sleep, impaired memory, recurrent 
headaches, anhedonia, memory flashbacks, nightmares, 
intrusive thoughts, avoidance behavior, hypervigilence, and 
increased startle response, all of which produce no more than 
considerable social and industrial impairment, with reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 50 
percent for service-connected depressive disorder with 
tension headaches and PTSD have not been met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.132, Diagnostic Codes 9405, 
9411 (pre-November 7, 1996); 38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9434 (1997).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in Vietnam during his period of active 
service.  He was granted service connection and a 10 percent 
evaluation for tension headaches in a July 1989 RO decision.  
VA psychiatric evaluations, conducted in March 1991 and May 
1991, and private treatment reports, dated in February 1991 
and July 1991, show that there existed a psychiatric 
component to the tension headaches.  In consideration of 
these findings, the RO granted the veteran service connection 
and a 30 percent evaluation for depressive disorder with 
tension headaches.

At a May 1992 RO hearing, the veteran testified that his 
service-connected psychiatric disability caused him to 
withdraw and isolate himself from other people.  He stated 
that he was married and had two children who were away at 
school, and that he very seldom left his home to engage in 
social activities with his wife because of his impairment 
caused him avoid contact with others.  He reported that he 
did not socialize with his neighbors, and that the only 
social event he engaged in was to attend meetings, once per 
month, with his Disabled American Veterans post.  He denied 
being a confrontational or argumentative person, stating that 
he preferred instead to remain at home by himself.  He 
interacted with people outside his family as little as 
possible.  He indicated that this behavior was contrary to 
how he remembered himself as once being, i.e., sociable and 
having many friends.  He stated that he was receiving 
treatment and counseling for his psychiatric problems, but 
denied ever having been psychiatrically hospitalized. 

With regard to his work environment, the veteran testified 
that he was employed as an assistant supervisor for a food 
services outfit attached to a New Jersey state institution, 
and that he was a supervisor in charge of a crew of 20 to 25 
persons.  He reported that his daily work routine varied 
depending upon his mood, as he admitted having mood swings 
and a very bad temper due to his psychiatric disorder.  He 
stated that he became withdrawn and antisocial during these 
times.  He reported that his service-connected psychiatric 
disability caused him to lose approximately seven weeks of 
work in the past year.  He denied having had any disciplinary 
problems at his workplace, but indicated that his time lost 
from work was charged to his sick leave and vacation leave.  

VA psychiatric treatment and counseling records, dated from 
1992 to 1993, show that the veteran had been prescribed 
Pamelor medication to treat his psychiatric symptoms, and 
that he was usually in a depressed mood and occasionally 
experienced moments of hostility, though he denied being 
suicidal, delusional, paranoid, or having hallucinations.  He 
complained of forgetfulness and having impaired concentration 
abilities, describing to the examiner that he felt as if he 
was living in a "haze."  The diagnoses presented during 
these treatment sessions was depression.  

The report of an August 1993 VA psychiatric evaluation shows 
that the veteran had been employed as a food services 
supervisor for over 5 years at an annual salary of $28,000 
per year.  He complained of having mood swings, difficulty 
sleeping and concentrating, impaired memory, anxiety, 
depression, irritability and short-temperedness (though he 
denied that he had a violent temper), and of having recurrent 
headaches once per week, lasting from one hour to the entire 
day.  The examiner noted that during the interview the 
veteran was suitably dressed and gave relevant, coherent 
answers to questions.  The veteran denied having 
hallucinations or feelings of persecution.  He was oriented 
on all spheres but experienced some memory lapses.  His 
judgment appeared to be fair and he appeared to be moderately 
depressed.  The diagnosis was moderate depressive disorder 
with tension headaches.

The report of a November 1996 VA psychiatric evaluation shows 
that the veteran complained of recurrent headaches occurring 
once or twice per week, and of impaired sleep, loss of 
appetite, mood swings, and bouts of depression lasting up to 
2 - 3 weeks.  He reported that he always felt tired and often 
irritable, and that this caused him to get into conflicts 
with his co-workers.  His occupational history shows that he 
was employed for the past 8 years as a food services 
supervisor, and that he earned a salary of $32,000 per year.  
Objective examination shows that he was suitably dressed and 
displayed mild psychomotor retardation.  He gave relevant and 
coherent answers to questions, and denied having 
hallucinations and feelings of persecution.  He was oriented, 
though absent-minded and displayed some memory lapses, 
especially for recent events.  His affect was moderately 
depressed.  Insight and judgment were fair, and he was judged 
to be competent for VA purposes.  The diagnosis was 
depressive disorder with tension headache.  The examiner 
commented that the veteran's symptoms limited his ability to 
establish relationships, especially with others outside of 
his immediate family, and that he had moderate impairment of 
his flexibility, initiative, and reliability, caused by 
irritability and fatigue.  He was evaluated with a Global 
Assessment of Functioning (GAF) score of 55.  

The report of a March 1998 VA psychiatric evaluation shows 
that the veteran's clams file was reviewed by the examining 
psychiatrist.  During examination, the veteran complained of 
recurrent depressed mood, poor sleep, periods of psychomotor 
agitation and retardation, loss of concentration ability, and 
loss of interest in pleasurable activities, including 
decreased sexual drive.  He reported that he had lost 
interest in engaging in activities which he used to enjoy, 
and also in improving himself by pursuing a higher education.  
He also reported having feelings of worthlessness and guilt, 
and passive suicidal ideation.  He denied having any 
hallucinations or paranoid delusions.  Though he admitted 
that he had a history of heavy drinking in his past, he had 
done any heavy drinking in many years.  

The veteran also presented with symptoms of PTSD, with a 
history of exposure to traumatic events during military 
service in Vietnam, including being subjected to enemy rocket 
and mortar attacks, and of losing two friends in Vietnam, 
whom he identified by their last names.  Secondary to these 
traumatic events, he reported having nightmares once per 
week, related to his service in Vietnam, and of experiencing 
daily intrusive thoughts about events that occurred in 
Vietnam.  He reported having rare episodes of flashbacks, and 
of feeling depressed and anxious when faced with situations 
or stimuli which reminded him of Vietnam (specifically, the 
sound of helicopters).  He reported that he would avoid 
talking or thinking about Vietnam, and that he would 
deliberately avoid having to be placed in situations in which 
he would be exposed to stimuli which would remind him of 
Vietnam.  He reported having a history of panic attacks 
during active service, but now only rarely, and of having 
emotional numbing and significant marital problems when he 
first came home from Vietnam; however, he reported that these 
marital problems have since then been worked out and 
resolved.  He admitted to being socially isolated and having 
no close friends.  He described having a sense of a 
foreshortened future, and displayed a flattened affect to the 
examiner.  He reported  hyperarousal symptoms, manifest by 
poor sleep and hypervigilence, and of having frequent mood 
swings, poor daytime concentration, and a very strong 
physiological response to reminders of Vietnam.  

With regard to his psychiatric history, the veteran reported 
being treated for depression while in active duty, and of 
currently receiving therapy at an outpatient clinic but he 
denied ever having been psychiatrically hospitalized.  He 
stated that he was prescribed Pamelor to treat his major 
depressive symptoms.  In his social history, he reported that 
he had been married for 26 years to the same woman, and that 
he had two children.  He was employed as a food service 
supervisor for the state of New Jersey, and he reported that 
he had not been able to work for the past 8 to 9 days, and 
that previously he had lost approximately 14 days in the past 
year, all due to depression.  He described his job duties as 
being very stressful job, that the stress was the cause of 
his troubles at work, and that he had difficulty disciplining 
his subordinates, though he did not have problems with his 
supervisors and did not miss any of his promotions secondary 
to his psychiatric illness.  He admitted to having poor 
concentration at work, and also an inability to motivate 
himself to perform well.

Objective examination shows that the veteran was mildly 
disheveled at the time of the evaluation.  His speech was 
normal in tone, volume, and rate.  He was cooperative and a 
little suspicious during the interview with the psychiatrist, 
and his mood was depressed.  He displayed a restricted 
affect.  His thought processes were logical and goal-
directed, and his thought content revealed no hallucinations, 
delusions, or suicidal or homicidal ideation.  Judgment and 
insight were described as fair, and he was noted to be mildly 
impaired on cognitive examination.  He was diagnosed with 
major depressive disorder and PTSD, and was assessed with a 
GAF score of 50.  

In his discussion, the evaluating psychiatrist commented that 
the veteran had serious psychiatric symptoms which interfered 
with his ability to form effective interpersonal 
relationships with persons outside of his family, and which 
made it difficult for him to be successful at his job.  Of 
the two diagnoses, PTSD and major depressive disorder, the 
major depressive disorder was the most prominent.  In a May 
1998 addendum to the March 1998 VA psychiatric evaluation, 
the reviewing psychiatrist stated that the veteran's PTSD and 
major depression were related and that their symptoms 
overlapped.  The veteran's symptoms which specifically 
referred to PTSD were memory flashbacks, nightmares, 
intrusive thoughts, avoidance behavior, hypervigilence, and 
increased startle response.


II.  Analysis

The veteran's claim is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that it is not 
inherently implausible that the symptoms associated with his 
service-connected psychiatric disability (diagnostically 
rated as depressive disorder with tension headaches and PTSD) 
are productive of an increased level of impairment in excess 
of that which is considered in the 50 percent rating 
currently assigned, as he contends.  Relevant evidence has 
been properly developed, and no further assistance is 
required to comply with VA's duty to assist with regard to 
this particular issue.  Id.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1997).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1997).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(1997).

In the current appeal, the veteran's service-connected 
depressive disorder with tension headaches and PTSD has been 
evaluated by the RO following consideration of the old and 
new schedular criteria for rating psychoneurotic disorders 
contained in 38 C.F.R. § 4.130, Diagnostic Code 9434 (1997), 
which is a revised version of the rating schedule for 
psychoneurotic disorders contained in 38 C.F.R. § 4.132, 
Diagnostic Codes 9405 and 9411, which had been changed on 
November 7, 1996.  Therefore, in the case at issue, the Board 
must also consider the applicability of the provisions of 
both the old and the new ratings schedule for evaluating 
depressive disorder with tension headaches and PTSD and rate 
this psychiatric disability using the version of the 
regulations which are most favorable to the veteran's claim 
for a rating increase, whether they be from the old ratings 
schedule or from the newly promulgated one.  See Karnas v. 
Derwinski, 1 Vet. App 308 (1991).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling.  Prior to the revisions of November 7, 
1996, the regulations for rating PTSD provided that a 50 
percent evaluation is warranted for dysthymia or post-
traumatic stress neurosis (post-traumatic stress disorder) 
when there is considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when psychoneurotic symptoms result in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  A 70 percent evaluation requires that the 
ability to establish or maintain effective or favorable 
relationships with people be severely impaired, and that the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the veteran's ability to 
obtain and retain employment.  38 C.F.R. § 4.132, Diagnostic 
Codes 9405, 9411 (pre-November 7, 1996).

Applying the aforementioned pre-November 7, 1996 criteria to 
the facts of the case, the evidence shows that the veteran 
has considerable impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and that he also has considerable industrial impairment as a 
result of symptoms associated with his PTSD.  

The evidence associated with the veteran's claims file shows 
that he was able to maintain a long-term marriage with his 
wife.  However, his avoidance of people, and his desire to 
remain isolated from others except for his immediate family, 
due to his psychiatric illness supports a finding that he has 
considerable social impairment.  Interacting with others is a 
common event in everyday life, and the need for the veteran 
to avoid people as a result of his psychiatric disorder would 
place him at a considerable disadvantage from functioning 
well in most social settings.  

His employment history demonstrates that he has been able to 
maintain a regular job with the same employer for more than 
eight years, and that he not only remains employed but has 
also been able to increase his salary over time and, by his 
own admission, he has never lost a promotion because of 
interference from his psychiatric disorder.  This indicates 
that he has a high level of reliability and a high capacity 
to function within the industrial.  The evidence is therefore 
sufficiently demonstrative of no more than considerable 
industrial impairment as contemplated by the criteria for a 
50 percent rating under the old code.

An award of an increased evaluation, to 70 percent, under 
this older rating criteria is not warranted by the evidence.  
An award of a 70 percent evaluation requires that the 
veteran's ability to establish or maintain effective or 
favorable relationships with people be severely impaired, and 
that his psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the veteran's 
ability to obtain and retain employment.  As previously 
discussed, his occupational history of being able to hold a 
steady job in a supervisory capacity with the same employer 
and of being promoted at regular intervals with no 
interference due to his psychiatric disorder is evidence 
which is not indicative of severe industrial impairment.

Though the VA psychiatric examiner who evaluated the veteran 
at the compensation examination of March 1998 opined that the 
symptoms associated with the veteran's psychiatric disorder 
caused serious social and industrial impairment and assessed 
him with a GAF score of 50, in view of the veteran's 
demonstrated employment history, as discussed above, an award 
of a 70 percent rating under the old, pre-November 7, 1996 
rating schedule is not warranted. 

As of November 7, 1996, the revised ratings criteria for 
evaluating the veteran's depressive disorder with tension 
headaches and PTSD went into effect.  The revised schedule 
provides that a 50 percent evaluation is warranted where 
there is evidence of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. 
§ 4.130, Diagnostic Codes 9434, 9411 (1997).

Applying the new, revised, post-November 7, 1996 rating 
criteria to the veteran's service-connected PTSD, the 
evidence shows that the current award of a 50 percent rating 
is appropriate.  His long, steady employment history and 
timely promotions at work demonstrate that he had generally 
functioned satisfactorily at his assigned tasks.  Though the 
evidence shows that the veteran was assessed with a GAF score 
of 50, indicating serious impairment, and that he complained 
of recurrent depression, poor sleep, irritability, 
hypervigilence, headaches, feelings of worthlessness, passive 
suicidal ideation, and memory loss, and that he was socially 
isolated and actively avoided interacting with other people 
as much as possible, these must be viewed against his steady 
employment history, indicating a level of social and 
industrial impairment which more closely approximates the 
criteria contemplated by a 50 percent evaluation under the 
revised rating schedule.  Thus, the current 50 percent 
evaluation assigned appropriately reflects his present level 
of social and industrial disability as a result of symptoms 
associated with his service-connected depressive disorder 
with tension headaches and PTSD.

Under the new ratings schedule, the evidence shows that the 
veteran's depressive disorder with tension headaches and PTSD 
has not met the level of socio-industrial impairment which 
would warrant the award of an increased evaluation to 70 
percent.  As stated previously, a 70 percent evaluation is 
warranted where there is objective evidence demonstrating 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities, speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, or 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In the present case, objective examination shows that the 
veteran was oriented on all spheres, and though he had a 
disheveled appearance and a depressed affect, previous 
examinations show that more often he was appropriately 
dressed.  There is no demonstrated psychotic symptomatology 
associated with his psychiatric disability.  Though it may be 
conceded that the veteran has suicidal ideation, recurrent 
depression, irritability, and some difficulty in adapting to 
stressful circumstances at work, and certainly an inability 
to establish and maintain effective relationships with people 
outside his family, the evidence does not show that the 
aforementioned so impairs his ability to be gainfully and 
effectively employed as to warrant the assignment of a 70 
percent rating.  As previously discussed, in view of the 
veteran's employment history, the record does not support a 
finding of psychiatric impairment to a degree warranting a 
rating in excess of a 50 percent under the revised rating 
criteria would be appropriate.  

Application of either the old or new psychiatric rating 
criteria to evaluate the veteran's service-connected 
depressive disorder with tension headaches and PTSD does not 
confer any greater benefit over the other; a 50 percent 
evaluation, and no higher, is supported by the evidence as 
applied to the old and new rating criteria.  Thus, all things 
being equal, the veteran will be rated under the revised 
criteria in the interests of affirming VA's adoption of the 
new regulations.  The veteran's claim of entitlement to an 
increased evaluation in excess of 50 percent for depressive 
disorder with tension headaches and PTSD is denied, as the 
preponderance of the evidence supports a finding of 50 
percent disability at present.  Because the evidence in this 
case is not approximately balanced in this regard, the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 
5107(b) (West 1991); 38 C.F.R. § 4.3 (1997); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 50 percent for service-
connected depressive disorder with tension headaches and PTSD 
is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 13 -


